It cannot be concluded, on the basis of the record, that defendant was not provided “meaningful representation” (People v Baldi, 54 NY2d 137, 147). The record shows that defendant did not dispute the facts presented and unequivocally acknowledged that he had fully discussed the case with counsel and that he wished to plead guilty in order to avoid the risk of proceeding to trial and facing conviction of the crime of robbery in the second degree. Moreover, the fact that counsel did not engage in certain pretrial procedures available to defendant does not, in itself, indicate that counsel was ineffective (People v Peters, 90 AD2d 618, 619; People v Bonk, 83 AD2d 695). We have considered defendant’s remaining contention and find it to be without merit. Lazer, J. P., O’Connor, Weinstein and Brown, JJ., concur.